Order entered December 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01457-CR

                             JACKIE DON MARTIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2015-1-0882

                                           ORDER
                         Before Justices Fillmore, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY as moot court reporter Misty

Skinner’s December 21, 2015 request for an extension of time to file the reporter’s record.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE